Citation Nr: 0416331	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right shoulder disorder.

3.  Entitlement to disability rating in excess of 20 percent 
for service-connected chronic lumbosacral strain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from March 1976 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims.

The issue of entitlement to a disability rating in excess of 
20 percent for service-connected chronic lumbosacral strain 
syndrome will be addressed in the REMAND portion of the 
decision.  This claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in December 1996, the RO denied 
service connection for a right knee and a right shoulder 
disorder.  The veteran did not appeal.

2.  Evidence received since the December 1996 RO decision 
does not bear directly and substantially upon the issues at 
hand, is either duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
right knee disorder and right shoulder disorder.


CONCLUSIONS OF LAW

1.  The December 1996 RO decision which denied entitlement to 
service connection for right knee and right shoulder 
disorders is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2003).




2.  The evidence received since the December 1996 RO decision 
is not new and material; thus, the requirements to reopen the 
claims of entitlement to service connection for right knee 
and right shoulder disorders have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the Court of Appeals for Veterans Claims (Court) recently 
held that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  
The Court also held that a notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in March 2001 and the discussions in the 
July 2001 rating decision and June 2002 Statement of the Case 
(SOC).  Additionally, the March 2001 RO letter was issued 
prior to initial adjudication; thus, the veteran was provided 
the requisite notice as required by the VCAA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has 
provided argument in support of his claims and submitted 
evidence and information as requested by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and post-service private treatment records, as 
discussed below.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the evidence has not shown 
that the veteran has a right knee or right shoulder disorder 
that is etiologically related to his period of active 
service.  Cf. Charles v. Principi, 16 Vet. App. 370 (2002); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
Additionally, the provisions of 38 C.F.R. § 3.159(c)(4) apply 
to a claim to reopen a finally adjudicated claim only if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A also provides that nothing in the duty-to-assist 
section shall be construed to require that a finally 
disallowed claim be reopened except when new and material 
evidence is presented or secured.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claims of new and material evidence predate August 2001, the 
new regulatory criteria are not applicable.


Right Knee

In December 1996, the RO denied entitlement to service 
connection for a right knee disorder.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated December 24, 1996.  At that time, although the 
service medical records showed findings of right knee strain 
in June 1976 and of a lateral collateral ligament strain in 
September 1979, a periodic evaluation conducted in August 
1994 showed no abnormality of the knees.  The RO concluded 
that the two incidents of treatment in service were acute and 
transitory without evidence of further treatment or 
disability.  There was no current evidence of a right knee 
disorder.  The veteran did not appeal this decision, thus it 
became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In March 2001, the veteran requested that his claim of 
entitlement to service connection for a right knee disorder 
be reopened.  In support of his claim, he submitted private 
treatment records from Salt Lake Industrial Clinic and 
Intermountain Health Care dated from 1999 to 2002.  However, 
these records failed to show any complaints or findings of a 
right knee disorder.  Likewise, a VA examination report dated 
in June 2001 showed no complaints or findings of a right knee 
disorder.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a right knee disorder.  The newly submitted VA 
examination report, as well as the private treatment records, 
although not previously of record, are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  None of these records suggest that the 
veteran has a current right knee disorder that is in any way 
related to his active service.  In fact, there is no evidence 
of record showing that the veteran has a current right knee 
disorder.  The Court in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  

The Board has also considered the veteran's assertions 
regarding a right knee disorder.  These are repetitive of 
previous statements made which were previously considered by 
VA, and are therefore not new.  Moreover, there is no 
evidence that the veteran possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, in addition to not being new, the 
veteran's statements are not material.

Accordingly, the Board finds that the evidence received 
subsequent to the December 1996 RO rating decision is not new 
and material and does not serve to reopen the veteran's claim 
of entitlement to service connection for a right knee 
disorder.  38 C.F.R. § 3.156(a).




Right Shoulder

In December 1996, the RO denied entitlement to service 
connection for a right shoulder disorder.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated December 24, 1996.  At that time, although the 
service medical records showed findings of right shoulder 
pain with a diagnosis to rule out acromioclavicular joint 
injury in May 1980, and of a strain on the acromioclavicular 
joint in a follow-up examination in June 1980, a periodic 
evaluation conducted in August 1994 showed no complaints or 
abnormality of the right shoulder.  The RO concluded that the 
one incident of acromioclavicular joint strain in service was 
acute and transitory without evidence of further treatment or 
disability.  There was no evidence of a current right 
shoulder disorder.  The veteran did not appeal this decision, 
thus it became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. 
§ 20.1103.  As indicated above, once a denial of a claim of 
service connection has become final, it cannot subsequently 
be reopened unless new and material evidence has been 
presented.  38 U.S.C.A. § 5108.  

In March 2001, the veteran requested that his claim of 
entitlement to service connection for a right shoulder 
disorder be reopened.  In support of his claim, he submitted 
private treatment records from Salt Lake Industrial Clinic 
and Intermountain Health Care dated from 1999 to 2002.  A 
treatment record from Intermountain Health Care dated in 
April 2001 shows that the veteran reported a two week history 
of right shoulder pain following an injury while moving boxes 
of cable.  The diagnosis was trapezius strain and rotator 
cuff tendonitis.  A VA examination report dated in June 2001 
shows no complaints or findings of a right shoulder disorder.  
Private treatment records dated in March 2002 show that the 
veteran complained of right shoulder pain, and it was noted 
that he had a history of rotator cuff tendonitis on that side 
in the past.  He was again diagnosed as having rotator cuff 
tendonitis.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a right shoulder disorder.  The newly 
submitted medical evidence shows only that the veteran 
injured his right shoulder in April 2001, nearly five years 
after service, and is now diagnosed as having rotator cuff 
tendonitis and trapezius strain.  This evidence showing a 
post-service injury is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
There is no medical evidence of record suggesting that the 
veteran has a current right shoulder disorder that had is 
onset during active service or is related to any in-service 
disease or injury.  Rather, the current right shoulder 
disorder is associated with an injury suffered moving boxes 
of cable after service in April 2001.   

The Board has also considered the veteran's assertions 
regarding a right shoulder disorder.  These are repetitive of 
previous statements made which were previously considered by 
VA, and are therefore not new, and it has not been shown that 
he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu, 2 Vet. App. at 494.  Accordingly, in addition to 
not being new, his statements are not material.

Accordingly, the Board finds that the evidence received 
subsequent to the December 1996 RO rating decision is not new 
and material and does not serve to reopen the veteran's claim 
of entitlement to service connection for a right shoulder 
disorder.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a right knee 
disorder is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a right 
shoulder disorder is denied.




REMAND

As indicated above, VA's duty to assist the veteran includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).   

The veteran underwent a VA joints examination in June 2001.  
Although the examiner specifically set forth the veteran's 
symptoms associated with his low back disability, to include 
examination range of motion measurements, the examination 
report does not adequately portray the extent of functional 
loss due to pain on use or due to flare-ups.  See 38 C.F.R. 
§§ 4.40 and 4.45 (2003).  As such, the Board finds that 
contemporary and thorough examination would be of assistance 
in assessing the extent of the veteran's current low back 
disorder.    

Additionally, during the pendency of the veteran's appeal, VA 
promulgated new regulations amending and renumbering the 
rating criteria for diseases and injuries of the spine, 
effective September 26, 2003.  See 68  Fed. Reg. 51454-51456 
(Aug. 27, 2003).  There is no indication that the RO 
considered the amendments to the regulations.  See VAOPGCPREC 
7-2003.  On remand, the RO should also ensure that the 
veteran has been provided proper notice in accordance with 
the VCAA, and any recent treatment records should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate his claim for 
an increased rating for chronic lumbosacral 
strain syndrome, (2) the information and 
evidence that VA will obtain on his behalf, 
(3) the information and evidence that he is 
expected to provide, and (4) request that he 
provide any evidence in his possession that 
pertains to the claim.  A record of his 
notification must be incorporated into the 
claims file. 

2.  Ask the veteran to identify any VA or 
non-VA health care providers who have 
treated him for his low back disability 
since 2001, and make arrangements to obtain 
any records of treatment that are not 
already associated with the claims folder.  

3.  After associating with the claims file 
all available records received pursuant to 
the above
development, schedule the veteran for VA 
orthopedic examination.  The claims file 
must be made available to the examiner, and 
the examiner should indicate in the report 
that the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should 
be provided.

The examiner should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected chronic 
lumbosacral strain syndrome.

The examiner should note the range of motion 
for the low back should state what is 
considered normal range of motion.  Whether 
there is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner(s) is asked to describe whether 
pain significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly.  All limitation of function 
must be identified.   If there is no pain, 
no limitation of motion and/or no limitation 
of function, such facts must be noted in the 
report.

The examiner should also state whether there 
is any loss of lateral motion; 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.  

Any indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical 
findings on examination should be directly 
addressed and discussed in the examination 
report.

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  The RO 
should document its consideration of the 
revised criteria for rating disabilities of 
the spine, effective September 26, 2003.  If 
the decision with respect to the claim 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



